Case 2:20-cv-06457-MCS-SK Document 25 Filed 02/05/21 Page 1 of 2 Page ID #:215



  1

  2                                                         JS-6
  3

  4

  5

  6

  7

  8                  IN THE UNITED STATES DISTRICT COURT
  9               FOR THE CENTRAL DISTRICT OF CALIFORNIA
 10
                                                  CASE NO.: 2:20-CV-06457-MCS-SK
 11   TAMARA ELMORE, an individual,
 12               Plaintiff,
                                                  ORDER REMANDING ACTION
 13   vs.
 14   BOWTECH, INC., a business entity form
      unknown; EXCALIBUR CROSSBOW,
 15   INC., a business entity form unknown; and
      DOES 1 through 100, inclusive,
 16
                  Defendants.
 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28


                                            -1
Case 2:20-cv-06457-MCS-SK Document 25 Filed 02/05/21 Page 2 of 2 Page ID #:216



  1         Having reviewed the parties’ February 3, 2021 Stipulation (ECF No. 24) and
  2
      accompanying declaration establishing that this matter’s amount-in-controversy does
  3

  4   not exceed $75,000, the Court GRANTS the Stipulation and REMANDS this action
  5   to the Superior Court of the State of California in and for the County of San Luis
  6
      Obispo because this Court lacks subject-matter jurisdiction. The Clerk of Court shall
  7

  8   close the case.
  9         IT IS SO ORDERED.
 10
      Dated: February 5, 2021
 11

 12
                                                         MARK C. SCARSI
 13                                                UNITED STATES DISTRICT JUDGE
 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28


                                              -2
